
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.60


SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT


        This Second Amendment to that certain Employment Agreement ("Agreement")
by and between W. Leo Kiely III (the "Executive") and Molson Coors Brewing
Company, a Delaware corporation (the "Company") is dated as of February 8, 2009.

RECITALS

        1.     The parties entered into the Agreement as of June 27, 2005 and
amended it effective August 1, 2007.

        2.     Effective July 1, 2008 ("Transfer Date"), the Company and Miller
Brewing Company formed a joint venture, known as MillerCoors, and effective
July 1, 2008, Executive ceased performing services as Chief Executive Officer of
the Company and began performing full-time services as Chief Executive Officer
of MillerCoors (the "Transfer").

        3.     The Executive has not had a termination of employment under the
Agreement, but the parties desire to realign their respective rights and
responsibilities under the Agreement in light of the Transfer.

        4.     Executive has entered into a separate employment agreement with
MillerCoors.

        In consideration of the foregoing, the mutual promises contained herein
and other good and valuable consideration, the parties agree as follows:

AGREEMENT

        1.     Effective as of the Transfer Date, the following provisions of
the Agreement (as in effect prior to this Amendment) shall no longer apply:
Sections 1, 2 (except for Sections 2(b)(iv) and 2(b)(v)(B)), 3, 4(a), 4(b), and
7(b). For avoidance of doubt, the parties acknowledge that any Company
obligation regarding the retention compensation described in Section 2(b)(v)(A)
(minimum benefit under the Company's qualified and non-qualified defined benefit
retirement plans) has been assumed by MillerCoors.

        2.     Executive's long-term incentive awards described in
Section 2(b)(iv) of the Agreement as in effect prior to this Amendment that were
granted prior to the Transfer Date shall continue to vest after the Transfer
Date, as provided in the applicable award agreements. Upon Executive's
Separation from Service, all restrictions on stock-based awards granted prior to
the Transfer Date other than stock options will be cancelled and such awards
shall vest, and all outstanding stock options granted prior to the Transfer Date
that have not fully vested shall vest and become immediately exercisable, in
each case only to the extent such awards were scheduled to become vested and
exercisable during the 36-month period following the Separation from Service;
provided that, with respect to any stock options, the options shall remain
exercisable until the earlier of (x) the expiration of the option term or
(y) one (1) year after the Separation from Service; and provided further that
any portion of any such awards that remains unvested after application of the
preceding provisions of this paragraph 2 shall be forfeited as of the Separation
from Service and shall not thereafter become vested or exercisable.

        3.     The retention compensation described in Section 2(b)(v)(B)
(60,000 RSUs granted as a retention award) shall remain in effect after the
Transfer as an obligation of the Company; provided that, notwithstanding the
proviso at the end of Section 2(b)(v)(B) as in effect prior to this Amendment,
delivery of shares shall be made 53 days following Executive's Separation from
Service, subject to Section 13(b).

--------------------------------------------------------------------------------



        4.     Delivery of shares described in Section 3 of this Amendment is
contingent on (i) Executive's timely execution of a general release of all
claims arising out of his employment with the Company and Separation from
Service with the Company in substantially the form attached to the Agreement as
Exhibit A (adjusted as necessary to conform to then existing legal requirements)
(the "General Release"); and (ii) expiration, prior to the payment date, of the
revocation period specified in such General Release without the Executive
exercising his right of revocation as set forth in the General Release.
Continued vesting and extended exercise periods of awards described in Section 2
of this Amendment are subject to Executive's execution of the General Release
and the expiration of the applicable revocation period.

        5.     Sections 5, 6, 7(a), 8, 9, 10, 11 and 12 of the Agreement shall
remain in effect.

        6.     A new Section 8(c) is added to read as follows:

        (c)   Notwithstanding the foregoing, effective as of the Transfer Date,
Executive's obligations under this Section 8 shall run jointly to the Company
and MillerCoors. Executive's performance of lawful services for MillerCoors
shall not be deemed to be in violation of Executive's obligations under this
Section 8.

        7.     A new Section 13 is added to read as follows:

        13.   409A Provisions

        (a)   Separation from Service.    The term "Separation from Service"
shall mean, with respect to any payments of deferred compensation subject to
Section 409A of the Code, the Executive's "separation from service" as defined
in Section 409A of the Code. For this purpose, a "separation from service" is
deemed to occur on the date that the Company and the Executive reasonably
anticipate that the level of bona fide services the Executive would perform
after the date (whether as an employee or independent contractor) would
permanently decrease to a level that, based on the facts and circumstances would
constitute a separation from service; provided that a decrease to a level that
is 50% or more of the average level of bona fide services provided over the
prior 36 months shall not be a Separation from Service, and a decrease to a
level that is 20% or less of the average level of such bona fide services shall
be a separation from service. The bona fide services taken into account for
purposes of determining whether there has been a separation from service shall
be services performed for the Company and any person or entity that would be
considered a single employer with the Company under Section 414(b) or 414(c) of
the Code; provided that, in applying Section 1563(a)(1),(2), and (3) of the
Code, the language "at least 50 percent" shall be used instead of "at least
80 percent;" and further provided that "at least 20 percent" shall be used
instead of "at least 50 percent" for MillerCoors and for any other entitiy where
based on legitimate business criteria. The term "termination of employment with
the Company" and words of similar import shall mean Separation from Service."

        (b)   Six-Month Delay.    If payment of any amount of "deferred
compensation" (as defined under Section 409A of the Code, after giving effect to
the exemptions thereunder) is triggered by a Separation from Service that occurs
while the Executive is a "specified employee" with respect to the Company (as
defined under Section 409A of the Code), and if such amount is scheduled to be
paid within six (6) months after such Separation from Service, the amount shall
accrue without interest and shall be paid the first business day after the end
of such six-month period, or, if earlier, within 15 days after the appointment
of the personal representative or executor of the Executive's estate following
the Executive's death.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Executive and the Company have executed this
Second Amendment on the date shown.


 
 
MOLSON COORS BREWING COMPANY
Date: February 8, 2009
 
By:
 
/s/ PETER H. COORS


--------------------------------------------------------------------------------

Peter H. Coors
Chairman of the Board
 
 
W. LEO KIELY III
 
 
By:
 
/s/ LEO KIELY


--------------------------------------------------------------------------------

Executive

3

--------------------------------------------------------------------------------





QuickLinks


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
